ORDER FOR REMAND TO PERMIT CONSIDERATION OF JOINT REQUEST FOR VACATUR
Upon consideration of the Joint Motion for Remand to District Court to Permit Consideration of Joint Request for Vaca-tur, it is ORDERED that the motion is GRANTED, and that those portions of these appeals that relate to U.S. Patent No. 5,347,295 are remanded to the United States District Court for the Southern District of California for consideration of a joint motion by Lucent and Dell for vaca-tur of certain judgments, orders and decisions relating to claim construction and summary judgment.